Citation Nr: 0304327	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  09-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for status post medial 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.

2.  The propriety of an initial 10 percent rating assigned 
following a grant of service connection for traumatic 
arthritis of the left knee.

(The issue of the propriety of an initial 10 percent rating 
assigned following a grant of service connection for 
traumatic arthritis of the lumbar spine will be the subject 
of a separate, future Board decision.)


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to March 
1976, and from July 1980 to April 1981.

This appeal originates from a November 1997 rating decision 
in which the RO granted service connection for left knee and 
back disabilities and assigned each disability a 10 percent 
evaluation, effective June 2, 1997; but denied a rating in 
excess of 10 percent for the veteran's service-connected 
right knee disability.  The veteran submitted a notice of 
disagreement with the decision in December 1997, and a 
statement of the case was issued in December 1997.  The 
veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in January 1998.  

The veteran requested a Travel Board hearing in January 1998; 
however, in February 1998 he withdrew the request and has not 
indicated a desire for any hearing since that time.  

In October 1999 and August 2001, the Board remanded these 
matters to the RO for further evidentiary development.As 
noted in the prior remands, because the veteran has disagreed 
with the initial ratings assigned for his left knee and back 
disabilities, the Board has characterized those issues in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board's decision on the claims for an increased rating 
for service-connected status post medial meniscectomy of the 
right knee and for a higher initial rating for traumatic 
arthritis of the left knee is set forth herein.  As to the 
issue of the propriety of the initial rating assigned 
following the grant of service connection for traumatic 
arthritis of the lumbar spine, the Board is taking additional 
development pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.  

2.  Since the effective date of the grant of service 
connection for left knee disability, the veteran has had 
arthritis manifested by minimally limited motion 
(noncompensable) with pain.  

3.  The veteran's status post medial meniscectomy of the 
right knee is manifested by no more than slight subluxation 
or instability.

4.  Arthritis of the right knee, manifested by minimally 
limited motion (noncompensable) with pain, also has been 
diagnosed.


CONCLUSIONS OF LAW

1.  As the assignment of an initial 10 percent evaluation for 
traumatic arthritis of the left knee was proper, the criteria 
for a higher initial evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for status post medial meniscectomy of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5257 (2002).

3.  The criteria for a separate compensable, 10 percent, 
evaluation for traumatic arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for an increased rating for service-
connected status post medial meniscectomy of the right knee 
and a higher initial rating for traumatic arthritis of the 
left knee has been accomplished. 

As evidenced by the December 1997 statement of the case and 
the October 1998, August 2000 and November 2002 supplemental 
statements of the case, the veteran and his representative 
have been furnished the pertinent laws and regulations 
governing the claim and the reasons for the denial.  Hence, 
the Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim and 
have been afforded opportunities to submit such information 
and evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159 (b)).  In a September 2001 letter, the RO not only 
informed the veteran and his representative of the notice and 
duty to assist provisions of the VCAA, but what medical and 
other evidence the RO had obtained and what information or 
evidence the veteran needed to provide in support of the 
claim.  The RO also indicated that it would obtain private 
records for which the veteran provide information and 
authorization, although the appellant could also submit any 
such evidence directly to expedite the claim.   Hence, the 
duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The veteran has been 
afforded VA examinations during the appeal period, the most 
recent of which was performed in May 2002.  In addition, 
outpatient clinical records from the VA Medical and Regional 
Office Center in Togus, Maine, have been associated with the 
claims file as well as private medical records.  
Significantly, neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Background

The veteran's service medical records show that he injured 
his right knee playing basketball and was hospitalized from 
October 1980 to December 1980 with a torn right medial 
meniscus.  While hospitalized, he underwent a right medial 
meniscectomy.

On a Report of Medical History dated in January 1981, the 
veteran complained that his right knee ached and frequently 
gave way.  

A Medical Board report dated in February 1981 reflects a 
diagnosis of right knee pain, status post torn right medial 
meniscus with surgical repair.  The Medical Board found that 
the veteran was fit for duty, but recommended that he be 
given a permanent profile and a unit determination for a 
possible change in his military occupational specialty from 
that of a military policeman.

In April 1981, the veteran filed an initial claim for service 
connection for a knee injury.  The RO granted service 
connection for right medial meniscectomy in May 1981 and 
assigned a 10 percent evaluation.

In June 1997, the veteran filed a claim for an increased 
rating for his right knee disability stating that the right 
knee kept popping in and out unexpectedly causing him to 
fall.  He sought service connection for this left knee as 
secondary to his service-connected right knee.  He said that 
the left knee popped and cracked and caused constant pain.

In a September 1997 statement, the veteran said that he was 
unable to work due to his knee and back problems.  

During a VA examination in September 1997, the veteran said 
that his left knee gave out and hurt.  On examination the 
right knee flexed to 115 degrees and the left knee flexed to 
140 degrees.  X-rays revealed mild medial compartment joint 
space narrowing in both the right and left knees.  The 
veteran was diagnosed as having degenerative and traumatic 
arthritis of both knees.  The examiner said that the veteran 
was unable to walk more than 15 minutes without engendering 
weakness and stiffness in his lower extremities.  He said 
that there was no particular swelling and there was a 2.5-
inch scar on the right knee.  

In a November 1997 rating decision, the RO granted service 
connection for a left knee disability and assigned a 10 
percent evaluation.  The RO continued a 10 percent evaluation 
for the veteran's service-connected right knee disability.  

A VA orthopedic examination was conducted in April 1998 at 
which time the veteran complained of occasional right knee 
swelling, and said that his right knee went out of joint from 
time to time causing a jerking and snapping sensation.  He 
said that the right knee had last locked 10 years earlier, 
but that he continued to experience snapping and popping.  In 
regard to the left knee, the veteran reported recurrent 
episodes of pain and occasional swelling.  The left knee 
would pop and crack and occasionally this would relieve the 
pain.  There had been no locking, but the left knee would 
occasionally "give out".  He reported pain on kneeling and 
squatting.  On examination there was no motor deficit.  The 
lower extremity reflexes were all 2+.  Straight leg raising 
bilaterally was possible to 45 degrees.  There was no 
effusion on either side.  The veteran demonstrated full 
bilateral range of motion.  Medial ridge on the right was 2+ 
and there was none on the left.  Patellofemoral crepitation 
bilaterally was 3+.  The ligaments were okay bilaterally.  On 
the right side the Mcmurray sign was positive with external 
rotation.  X-rays of the right knee revealed early or minimal 
degenerative changes in the medial compartment.  The left 
knee appeared negative.  An impression was given of status 
post torn right medial meniscus, status post right medial 
meniscectomy, early degenerative joint disease, and right 
medial knee, arthrotomy.  

A magnetic resonance imaging (MRI) test of what appears to be 
the right knee was performed in August 1998 revealing no new 
meniscal tear.

The veteran's knee complaints during a VA examination in June 
2000 included "unbearable" knee pain.  He also noted 
numbness in the lower extremities and knee weakness.  He 
reported that the left knee gave out on him "a long time 
ago" and the right knee gave out approximately every other 
month causing him to fall.  He described his knees as 
cracking, popping and grinding.  He denied locking.  He 
reported experiencing flare-ups as well as easy fatigability 
and diminished endurance.  On examination there was no motor 
deficit and no effusion on either side.  Range of motion 
bilaterally was 0 to 135 degrees.  Patella femoral 
crepitation on the right was 3+ (out of 4) and 2+ on the 
left.  The ligaments were stable bilaterally.  X-rays of the 
right knee revealed early degenerative changes, mostly in the 
medial compartment with sharpening of the patella edges.  The 
left knee was negative.  The examiner remarked that it was 
hard to understand why the veteran had not worked in 10 years 
or applied for Vocational Rehabilitation, and opined that his 
complaints were far out of proportion to the physical 
findings.  

In November 2000, the RO received a statement from the 
veteran who took issue with the VA examiner who performed the 
April 1998 and June 2000 examinations.  He said that the 
examiner appeared to be "biased" and that he had tried to 
go back to work several times, but that his knees and back 
failed him and caused great pain making him unable to do so.  
He also said that he had applied for Vocational 
Rehabilitation three years earlier.

On file is an emergency department record from the Eastern 
Maine Medical Center showing that the veteran was seen in 
January 2001 for his right knee.  The veteran reported that 
he sustained a fall four days earlier when his right knee 
gave out on him.  He noted swelling and also admitted to left 
knee pain.  He described the pain as a 9 out of 10, which 
became worse with movement.  Findings revealed surgical 
incisions on the veteran's left knee.  There was weakness in 
the quads in the left but not on the right.  

In a January 2001 rating decision, the RO granted the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.

VA outpatient records dated in April and May 2002 reflect the 
veteran's complaints of bilateral knee pain.  A May 2002 
record contains an assessment of chronic bilateral knee pain 
secondary to osteoarthritis.

In May 2002, the veteran underwent a VA orthopedic 
examination for his knees.  In regard to the right knee, the 
veteran complained of constant waxing and waning, popping and 
cracking.  He also complained of occasional swelling and 
giving way.  He said that lifting made his knee condition 
worse and medication (Ibuprofen and Vicodin) helped.  He 
reported that his right knee gave way every two months and 
would occasionally lock.  He complained of right knee flare-
ups whenever his knee gave way and estimated that the flare-
ups lasted about a week, which, he treated with decreased 
activity, rest and ice.  He admitted to weakness, but not to 
incoordination or fatigability.  On examination there was an 
8-centimeter well-healed nontender horizontally oriented scar 
along the medial aspect of the right knee.  His knee was not 
tender to palpation.  There were no signs of inflammation 
such as redness, heat or swelling.  Range of motion testing 
showed active flexion to 110 degrees.  Active extension was 
possible to 5 degrees.  The veteran had no complaints of 
pain.  The examiner was unable to speculate on range of 
motion changes that may occur at other times and under other 
circumstances.  Ligamentous examination involving the right 
knee was intact to varus and valgus stress as well as in an 
anterior-posterior dimension.  Motor examination revealed 
that the right distal quadriceps muscle mass was 1 centimeter 
less in circumference than the left.  There was significant 
right knee crepitus.  The impression was partial right medial 
meniscectomy and degenerative joint disease.

As for the left knee, the veteran complained of pain that 
constantly waxes and wanes, as well as popping and cracking.  
He reported occasional swelling, giving way and locking.  
Lifting worsened the condition and medication helped.  He 
described flare-ups whenever his left knee gave way, which 
lasted about a week.  He said that his left knee was getting 
worse with time.  He estimated that 60 percent of his knee 
troubles were on the right side with the remainder on the 
left.  On examination the left knee was normal looking on 
gross inspection.  The knee was not tender to palpation.  
There were no signs of inflammation such as redness, heat or 
swelling.  Active flexion was possible to 120 degrees.  
Active extension was possible to 5 degrees.  The veteran had 
no complaints of pain.  The examiner was unable to speculate 
on range of motion changes that may occur at other times and 
under other circumstances.  Ligamentous examination was 
intact showing no laxity to varus and valgus stress or 
anterior-posterior stress.  Motor examination was intact 
showing a good quadriceps mechanism.  There was significant 
left knee crepitus.  The impression was degenerative joint 
disease involving the medial compartment of the left knee.

In an addendum report in August 2002, the examiner from the 
May 2002 examinations relayed the veteran's report of 
occasional locking of the right knee, which he said averaged 
twice a week.  He said that this could last from seconds up 
to an hour and that the veteran would be out of commission 
for that length of time.  He said that there was no recurrent 
subluxation or lateral inability that he was aware of and he 
pointed to his finding in May 2002 that the veteran's right 
knee was stable to varus and valgus stress.  He also found no 
indication of dislocated cartilage.  He added that he did not 
find a medially subluxed right patella during his examination 
in May 2002.  Regarding the left knee, the examiner said that 
the veteran had occasional locking about once a week, which 
was less bothersome than the right knee.  When the left knee 
locked, the veteran had to work on it until it popped, which 
took a matter of seconds with residual pain for about five 
minutes.  There was no dislocated cartilage in the left knee 
and, as with the right knee, he did not notice any swelling 
or effusion on the left side.  The examiner had no specific 
comment to make on the August 1998 MRI except to say that 
there was the possibility of a tiny medial meniscal tear, but 
that he did not know.  He said he did not find any physical 
evidence that would point in that direction during the May 
2002 examination.  He noted that he did not find any 
recurrent subluxation or lateral instability in the left knee 
and relayed his findings of no laxity to varus and valgus 
stress.



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as with the 
veteran's right knee disability, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, as with the veteran's left knee 
disability, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for recurrent subluxation or lateral 
instability that is slight and a 20 percent evaluation is 
warranted for recurrent subluxation or lateral instability 
that is moderate.  For recurrent subluxation or lateral 
instability that is severe, a 30 percent evaluation is 
warranted.

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray will be rated as degenerative 
arthritis.  Degenerative arthritis, in turn, will be rated, 
under Diagnostic Code 5003, on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees and a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2002).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, and Deluca v. Brown, 
8 Vet. App. 202, 204-7 (1995), consideration must also be 
given to a higher rating under Codes 5260 and 5261 based on 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability or 
incoordination.  

A.  Left Knee

Historically, the veteran's left knee disability has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  While the veteran has consistently 
reported that his left knee gives way and locks on occasion, 
there simply is no objective evidence to support this.  In 
this regard, the Board notes that the record is devoid of 
complaints or findings regarding recurrent subluxation or 
instability.  The May 2002 VA examiner indicated that he did 
not find any recurrent subluxation in the left knee, and the 
May 2002, June 2000 and April 1998 VA examinations revealed 
that his ligaments, bilaterally, were stable/intact.  

However, the record clearly establishes the presence of 
degenerative changes in the knee.  Based on x-ray findings, 
the veteran's left knee arthritis was diagnosed in September 
1997.  Accordingly, the Board finds the veteran's left knee 
disability is more appropriately evaluated under Diagnostic 
Code 5003.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."); 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology; any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.)

In this case, the veteran clearly has complained of pain and 
weakness in the left knee.  However, there is no objective 
evidence of either limited flexion or extension of the left 
knee that would meet the criteria for even a compensable 
rating under Diagnostic Code 5260 or 5261, respectively.  
Range of motion findings on September 1997 examination 
revealed normal left knee flexion to 140 degrees (See 
38 C.F.R. § 4.71a, Plate II).  Similarly, the veteran 
demonstrated full bilateral range of motion at the April 1998 
VA examination.  While his demonstrated range of motion of 0 
to 135 degrees on VA examination in June 2000 may represent 
some limitation of flexion, as do findings in May 2002 of 
flexion to 120 degrees and extension to 5 degrees, such 
findings are minimal to slight in degree and are not 
compensable under either Code 5260 or 5261.  This is so even 
considering the veteran's complaints of pain and weakness, 
noted on various VA examination reports since he filed the 
1997 claim for service connection for a left knee disability.  
Notwithstanding such complaints, the veteran has still been 
able to accomplish motion that is no more than minimally to 
slightly limited.  

There also is no evidence that the veteran experiences such 
disabling pain, with repeated use of the left knee or during 
flare-ups, such that his additional functional loss during 
such periods would meet the criteria for more than a 10 
percent evaluation under either 5260 or 5261.  During the 
April 1998 VA examination, the veteran reported recurrent 
episodes of pain in the left knee, and his report at the May 
2002 examination of pain that constantly waxed and waned.  
However, there is no objective evidence to support assignment 
of a higher evaluation based upon pain or weakness.  Notably, 
the examiner in May 2002 remarked that there were no 
complaints of pain on examination, but relayed the veteran's 
report of experiencing pain for about five minutes after the 
left knee locked, which occurred occasionally (approximately 
once a week).  He further indicated that he was unable to 
speculate on additional limitation of motion during flare-
ups, and the record includes no other medical evidence to 
suggest that the veteran's functional loss during flare-ups 
is significantly different that that reflected, by objective 
evidence, in the record. 

Given the fact that there is some (albeit, only minimal to 
slight) limitation of motion shown together with veteran's 
complaints of pain, particularly on kneeling, squatting and 
lifting (reflected in the May 2002 examiner's assessment of 
chronic bilateral knee pain secondary to osteoarthritis), the 
Board finds that the level of impairment resulting from the 
veteran's arthritis is comparable to painful motion of the 
left knee, for which a 10 percent evaluation under Diagnostic 
Code 5003 is appropriate.  See 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.59.  However, more than a 10 percent evaluation is not 
warranted under either Diagnostic Code 5260 or 5261.

The Board has considered other diagnostic codes in evaluating 
the veteran's left knee disability, but finds that no other 
diagnostic code provides a basis for a rating in excess of 10 
percent on either an alternative or additional basis at any 
point since the June 1997 effective date of the grant of 
service connection.  In the absence of evidence of disability 
comparable to, ankylosis, instability, dislocation of semi-
lunar cartilage, or impairment of the tibia or fibula, 
Diagnostic Codes 5256, 5257, 5258, or 5262, respectively, are 
not applicable.  Moreover, absent persuasive, objective 
evidence of instability, separate ratings based on 
instability and painful or limited motion due to arthritis ( 
see VAOPGPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (Aug. 14, 1998)) are not assignable.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for compliance 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for assignment of a claim for an initial rating in 
excess of 10 percent for traumatic arthritis of the left knee 
at any point since the effective date of the grant of service 
connection.  See Fenderson, 12 Vet. App. at 126.  Hence, the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

B.  Right Knee

The veteran's status post medial meniscectomy of the right 
knee is evaluated as 10 percent disabling under Diagnostic 
Code 5259 for removal of cartilage, semilunar, symptomatic.  
However, as a 10 percent rating is the maximum assignable 
under this diagnostic code a higher rating is assignable only 
if the veteran's service-connected right knee disability can 
be evaluated under another diagnostic code.  

Residuals of medial meniscectomy frequently are evaluation on 
the basis of recurrent subluxation or lateral instability, 
under Diagnostic Code 5257.  As indicated above, that 
diagnostic code provides for assignment of 10, 20 and 30 
percent ratings for disability that is mild, moderate, or 
severe, respectively.  The record is devoid of any clinical 
findings of subluxation or instability of the right knee.  
However, as with the left knee, the veteran has complained of 
subluxation/instability (described as "giving out") of the 
right knee.  Unlike with the left knee, the Board finds that 
the record contains more contemporaneous medical evidence 
that tends to support the veteran's complaints. Specifically, 
a private emergency room record, dated in January 2001, 
reveals that the veteran was seen with a complaint that his 
right knee gave out on him four days earlier causing 
swelling.  Given this medical record, and affording the 
veteran the benefit of the doubt, the Board finds that 
evaluation of the residuals of the veteran's medial 
meniscectomy of the right knee under Diagnostic Code 5257 is 
appropriate.  See Butts, 5 Vet. App. at 538; Pernorio v. 
Derwinski, 2 Vet. App. at 629.  

However, more than a 10 percent evaluation under that 
diagnostic code is not warranted.  In this regard, the Board 
points out that the emergency room record noted above is the 
only objective evidence that tends to support the veteran's 
assertions as to subluxation/instability-the May 2002, June 
2000 and April 1998 VA examinations revealed that his 
ligaments bilaterally were stable/intact-and the veteran 
himself has indicated that the right knee occasionally gives 
out.  There also is no evidence that the veteran has been 
prescribed a knee brace, or that he uses assistive devices, 
such as a cane, to assist with ambulation, due to any 
subluxation or instability.  Accordingly, the Board finds 
that the record presents no basis for characterization of any 
subluxation/instability as more than slight.  

There also is no basis for evaluation of the veteran's 
residuals of medial meniscectomy of the right knee under any 
alternative diagnostic code.  In the absence of evidence of 
disability comparable to, ankylosis, instability, dislocation 
of semi-lunar cartilage, or impairment of the tibia or 
fibula, Diagnostic Codes 5256, 5257, 5258, or 5262, 
respectively, are not applicable.  Hence, none of these 
diagnostic codes provide a basis for any higher evaluation 
for this disability.

The Board notes, however, that the record reflects that the 
veteran also has right knee arthritis, diagnosed by x-ray in 
September 1997.  Given the 10 percent rating currently 
assigned for subluxation/instability, and for the reasons 
explained in more detail below, a separate rating for 
arthritis is assignable.  See VAOPGPREC 23-97 (July 1, 1997; 
revised July 24, 1997); and VAOPGPREC 9-98 (Aug. 14, 1998).

The veteran's right knee arthritis does not warrant a 
compensable evaluation under the applicable limitation of 
motion codes (Diagnostic Codes 5260 and 5261), even when 
functional loss due pain is considered.  This is so based on 
normal or near normal range of motion findings with respect 
to the right knee.  Specifically, the veteran had right knee 
flexion to 115 degrees during a September 1997 examination, 
full bilateral range of motion during an April 1998 VA 
examination, range of right knee motion from 0 to 135 degrees 
at a June 2000 VA examination and active flexion to 110 
degrees at a May 2002 VA examination and extension to five 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  As with the left 
knee, the May 2002 VA examiner indicated that he was unable 
to speculate on additional limitation of motion during flare-
ups, and there is no other evidence the record includes no 
other medical evidence to suggest that the veteran's 
functional loss during flare-ups is significantly different 
that that reflected, by objective evidence, in the record.  

Nonetheless, the fact that some (albeit, only minimal to 
slight) limitation of motion is shown, together with 
veteran's complaints of pain that waxes and wanes (reflected 
in the May 2002 examiner's assessment of chronic bilateral 
knee pain secondary to osteoarthritis), the Board finds that 
the level of impairment resulting from the veteran's 
arthritis is comparable to painful motion of the right knee, 
for which a 10 percent evaluation, under Diagnostic Code 
5003, is warranted.  See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59.  

As a final point, the Board notes that 38 C.F.R. 
§ 3.321(b)(1) provides no basis for more than a 10 percent 
rating for either status post medial meniscectomy of the 
right knee or right knee arthritis.  In the absence of 
evidence that either disability results in marked 
interference employment, or frequent periods of 
hospitalization, or that either otherwise renders impractical 
the application of the regular schedular standards, the Board 
is not required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for status post medial meniscectomy of the 
right knee, and that the evidence supports the assignment of 
a separate 10 percent, but no higher, evaluation, for right 
knee arthritis. 




ORDER

An evaluation greater than 10 percent for left knee arthritis 
is denied.

An evaluation greater than 10 percent for status post medial 
meniscectomy of the right knee is denied.

An separate compensable, 10 percent, evaluation for traumatic 
arthritis of the right knee is granted, subject to the law 
and regulations governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

